DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-31, drawn to a catheter dressing and a catheter dressing system, classified in A61M 25/02.
Group II. Claims 32-38, drawn to a method of maintaining sterility, classified in A61M 2025/0246.
The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of Group II is silent to the presence of both a first circumferential seal and a second circumferential seal. As a result, the process of Group II can be practiced with a materially different product than that which is comprised by Group I. For example, the method of Group II could be practiced with any catheter dressing comprising a base and a lid while the catheter dressing of Group I requires the catheter dressing comprise a base plate, a housing, a circumferential seal member and a sealed chamber. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Crawford on 07/26/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 32-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base plate further comprises a clear viewing window” of claim 5 must be shown or the feature(s) canceled from the claim(s).  Additionally, the “second seal member comprises a larger height than the first seal member” of claim 14 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “618” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “105”, “117”, “102”, and “104”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
Specification
The disclosure is objected to because of the following informalities:
In [0038], line 1, “FIGS. 1-14 illustrate” should read “FIGS. 1-13B illustrate”  
In [0051], line 10, “displaceable member 115” should read “displaceable member 215”
Appropriate correction is required.
Claim Objections
Claim 29 is objected to because of the following informalities: 
In claim 29, lines 4, “in an pre-installed state” should read “in a pre-installed state”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-17, 20-24, and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navarro et al (US 2007/0043326).
Regarding claim 1, Navarro et al. discloses a catheter dressing (Fig. 1-4), comprising: a base plate (“base 7” of Fig. 1-4) configured to form a first circumferential seal around a catheter (“catheter 1”, “support base 3”, and “external catheters 4” of Fig. 1-4, see Fig. 1 illustrating how the base plate comprises a hole surrounding “catheter 1” and through which the catheter extends; also note how this hole and the bottom surface of the base plate cooperatively seal the catheter from the skin which surrounds the base plate on all circumferential sides of “external part 1a” of the catheter and, therefore, the base plate forms a circumferential seal); a housing (“housing 5” and “lid 6” of Fig. 1-4) coupled to the base plate (7, see [0050] indicating how, “the device comprises a base 7 which is integral with the housing 5 by enclosing the latter to allow the fixation of the housing to the skin P of the patient, notably by a colloid”), the housing (5/6) comprising: a body (“housing 5” of Fig. 1-4), and a displaceable member (“lid 6” of Fig. 1-4); a circumferential seal member (“longitudinal grooves 15” and “longitudinal grooves 16” of Fig. 1-4) configured to form a second circumferential seal around the catheter (1/3/4, see Fig. 1 illustrating how, once the displaceable member is closed over the body, the circumferential seal member surrounds the external, circumferential surface of “external catheters 4” to form a circumferential seal around the catheter); and a sealed chamber (“chamber 8” and “chamber 9” of Fig. 1-4) within the housing (5/6) disposed between the first and second circumferential seals (see [0048], lines 10-13 indicating how, “One to five external catheters 4 can be connected to reservoir 3” and note how, in this case, a sealed chamber is formed within the housing between the first and second circumferential seals described above when the displaceable member is closed over the body).
Regarding claim 2, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the base plate (7) comprises: a film layer (see Fig. 1-4 illustrating how the base plate is largely flat and thin relative to the total thickness of the dressing and how base plate is elongated; the base 
Regarding claim 4, Navarro et al. discloses the catheter dressing of claim 2 and further discloses wherein the film layer (see Fig. 1-4 illustrating how the base plate comprises an elongated, thin, and flat film layer) comprises an adhesive (see [0027] indicating how, “base of the housing is fixed to the skin of the patient by a colloid”).
Regarding claim 5, Navarro et al. discloses the catheter dressing of claim 2 and further disclose wherein the base plate (7) further comprises a clear viewing window (see Fig. 1 illustrating how base plate comprises two “holdfasts 7a” which form a gap there between and note how this gap corresponds to a clear viewing window).
Regarding claim 6, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the body (5) comprises a semi-rigid plastic material (see [0062] indicating how, “the lid 6 can be made of a single part by molding and, like the housing 5 and the base 7, it can be made of a plastic material” and note how the base must be at least semi-rigid in order to retain and support the catheter as shown in Fig. 1-4).
Regarding claim 7, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the displaceable member (6) and the circumferential seal member (15/16) comprise a unibody construction (see Fig. 1 illustrating how “longitudinal grooves 16” are attached to the displaceable member and how the displaceable member is attached to “longitudinal grooves 15” due to mutual connection to the body of the housing and note how, therefore, the displaceable member and the 
Regarding claim 8, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the displaceable member (6) is configured to close an opening (“chamber 8” and “chamber 9” of Fig. 1-4) of the body (5) when the displaceable member (6) is in a closed state (see Fig. 1 and note how when the displaceable member is closed such that it fully overlays the body, the once open top surfaces of “chamber 8” and “chamber 9” will be fully closed).
Regarding claim 9, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the displaceable member (6) is configured to non-releasably couple to the body (5, see [0049] indicating how, “the device comprises a housing 5, which can be closed by a lid 6, which is mounted by articulation on a side of the housing.” Examiner, therefore, concludes that the displaceable member is attached to the body along a hinge joint and is, therefore, non-releasably coupled to the body along this hinge joint portion). 
Regarding claim 10, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the displaceable member (6) is configured to releasably couple to the body (5, see [0060] indicating how, “The lid 6 can be latched closed on the housing 5 by a ratchet mechanism, not shown, which can consist of a semicylindrical part of the free longitudinal edge of the lid 6, opposite its articulation, and a paired groove on the upper external edge of the housing 5, which receives the semicylindrical part” and note how a portion of the displaceable member could be released from the body along the aforementioned “free longitudinal edge” by removing the semicylindrical part from the paired groove).
Regarding claim 11, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the catheter dressing comprises a hinge (“mounted by articulation,” see [0049] indicating how, “the device comprises a housing 5, which can be closed by a lid 6, which is mounted by 
Regarding claim 12, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the catheter dressing is slidably disposed over an extension tube (“external catheters 4” of Fig. 1) when the displaceable member (6) is in an open state (see Fig. 1 and note how when the displaceable member is in an open state, the extension tube may slide within “longitudinal groove 15” and, therefore, the catheter dressing is slidably disposed over the extension tube).

    PNG
    media_image1.png
    903
    1267
    media_image1.png
    Greyscale

Regarding claim 13, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the circumferential seal member (15/16) comprises: a first seal member (see Examiner’s annotated Fig. 2 above) coupled to the displaceable member (6, see Fig. 2 above illustrating how the first seal member is coupled to the displaceable member); and a second seal member (see Examiner’s annotated Fig. 2 above) coupled to the body (5, see Fig. 2 above illustrating how the second seal member is integrally coupled to the body); wherein the first seal member (see Fig. 2 above) is configured to couple with the second seal member (see Fig. 2 above) to form the second circumferential seal around the catheter (1/3/4) when the circumferential seal member (15/16) is in a sealing state (see Fig. 1 illustrating how, once the displaceable member is closed over the body, the circumferential seal member surrounds the external, circumferential surface of “external catheters 4” to form a circumferential seal around the catheter and see Fig. 1 illustrating how the first seal member is configured to couple with the second seal member when the two surfaces become flush against one another to form the second circumferential seal). 
Regarding claim 14, Navarro et al. discloses the catheter dressing of claim 13 and further discloses wherein the second seal member (see Fig. 2 above) comprises a larger height than the first seal member (see Fig. 2 above, see Fig. 2 above illustrating how the first seal member corresponds to an inwardly facing face of the displaceable member and the second seal member comprises an extruded depth for the purposes of forming “chamber 9” and note how, as a result, the second seal member comprises a larger height than the first seal member), and wherein the second seal member (see Fig. 2 above) is configured to stabilize the catheter (1/3/4, see Fig. 2 above and Fig. 1 illustrating how the second seal member comprises “grooves 15” which stabilize a lower portion of “external catheters 4”). 
Regarding claim 15, Navarro et al. discloses the catheter dressing of claim 13 and further discloses wherein the first seal member (see Examiner’s annotated Fig. 2 above) is disposed away from the second seal member (see Examiner’s annotated Fig. 2 above) when the circumferential seal member 
Regarding claim 16, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the housing (5) comprises at least one locking member (“ratchet mechanism” of [0060], see [0060], lines 1-2 indicating how, “the lid 6 can be latched closed on the housing 5 by a ratchet mechanism”), comprising: at least one first engagement member (“paired groove on the upper external edge of the housing” of [0060]) coupled to the body (5, see [0060], lines 4-6); and at least one second engagement member (“semicylindrical part of the free longitudinal edge of the lid 6” of [0060]) coupled to the displaceable member (6, see [0060], lines 2-4).
Regarding claim 17, Navarro et al. discloses the catheter dressing of claim 16 and further discloses wherein the at least one first and second engagement members (“paired groove” and “semicylindrical part” of [0060]) are configured to locked the displaceable member (6) to the body (5) in a closed state (see [0060] indicating how, “lid 6 can be latched closed on the housing 5 by a ratchet mechanism”) such that the circumferential seal member (15/16) is radially compressed (see Fig. 1 illustrating how the circumferential seal member is configured to be radially compressed around “catheter 4” when the displaceable member is in a closed state).
Regarding claim 20, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the body (5) comprises a clear viewing window (see [0065] indicating how, “to 
Regarding claim 21, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the sealed chamber (8/9) is at least partially defined by the base plate (7), the body (5), the displaceable member (6), and the circumferential seal member (15/16, see Fig. 1 illustrating how the sealed chamber is partially defined by the base plate, the body, the displaceable member, and the circumferential seal member). 
Regarding claim 22, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the circumferential seal member (15/16) comprises: a first seal member (see Examiner’s annotated Fig. 2 above) coupled to a first seal member support (“pads 13” of Fig. 2, see Fig. 2 illustrating how the first seal member and the first seal member support are mutually coupled to the displaceable member and, therefore, are coupled to one another), wherein the first seal member support (13) is coupled to the displaceable member (6, see Fig. 2 illustrating how the first seal member support is coupled to the displaceable member); and a second seal member (see Examiner’s annotated Fig. 2 above) coupled to a second seal member support (see Examiner’s annotated Fig. 2 above and note how the second seal member and the second seal member support are integrally attached to one another and, therefore, coupled to one another), where the second seal member support (see Fig. 2 above) is coupled to the body (5, see Fig. 2 above illustrating how the second seal member support is coupled to the body); wherein the first seal member support (13) is configured to fixedly couple with the second seal member support (see Fig. 2 above) when the circumferential seal member (15/16) is in a sealing state (see Fig. 2 above and note how, when the circumferential seal member is in a sealing state and the displaceable member is fully enclosed over the body, the first seal support member fits inside of and fixedly couples with the second seal member support); and wherein the first seal member (see Fig. 2 
Regarding claim 23, Navarro et al. discloses the catheter dressing of claim 22 and further discloses the catheter dressing comprising a gasket (“semicylindrical part of the free longitudinal edge of lid 6,” see [0060]) coupled to the displaceable member (6). 
Regarding claim 24, Navarro et al. discloses the catheter dressing of claim 23 and further discloses wherein the body (5) defines an opening configured to receive an extension tube (“external catheters 4” of Fig. 1) when the displaceable member is in an open state (see Fig. 1 illustrating the displaceable member in an open state and note how the body defines an opening so that the “external catheters 4” may be received by “grooves 15”) and to surround the extension tube (4) when the displaceable member (6) is in a closed state (see Fig. 1 and note how closed state corresponds to the state in which the displaceable member is fully enclosed over the body and further note how, in this state, “grooves 15” and “grooves 16” fully surround the extension tube).
Regarding claim 27, Navarro et al. discloses the catheter dressing of claim 1 and further discloses wherein the catheter (1/3/4) is a central line catheter (see [0048], lines 1-3 indicating how, “The device which is represented in FIGS. 1-4 applies to the fixation to the body of a patient of a central venous catheter 1, which has been placed in a large vein 2 of the body of the patient”). 
Regarding claim 28, Navarro et al. discloses a catheter dressing system (Fig. 1), comprising: a catheter dressing (see Fig. 2-4 illustrating the catheter dressing), comprising: a base plate (“base 7” of 
Regarding claim 29, Navarro et al. discloses the catheter dressing system of claim 28 and further discloses wherein the catheter dressing (see Fig. 2-4) is disposed around the extension tube (4) when 
Regarding claim 30, Navarro et al. discloses the catheter dressing system of claim 28 and further discloses wherein the connector (3) is configured to be coupled to a hub (“two wings 3b” of Fig. 1) of an intravenous catheter (1/3/4) and configured to be retained from proximal displacement by the circumferential seal member (15/16, see Fig. 1 illustrating how the positioning of “grooves 15” and “grooves 16” behind the hub serves to limit the amount of proximal displacement possible by the hub when the displaceable member entirely encloses the body and note how, therefore, the hub is configured to be retained from proximal displacement by the circumferential seal member). 
Regarding claim 31, Navarro et al. discloses the catheter dressing system of claim 30 and further discloses wherein the circumferential seal member (15/16) sealing couples to the extension tube (4, see Fig. 1 illustrating how, once the displaceable member is closed over the body, the circumferential seal member surrounds the external, circumferential surface of “external catheters 4” to form a . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Howell et al. (US 2016/0067106).
Regarding claim 3, Navarro et al. discloses the catheter dressing of claim 2. Navarro et al. does not, however, disclose wherein the film layer comprises any one of a hydrocolloid and a polyurethane film.
In the same field of endeavor, Howell et al. teaches a dressing (“dressing 110” of Fig. 4A-4B), comprising: a base plate (“perimeter portion 114” of Fig. 4A-4B), wherein the base plate (114) comprises a film layer (see Fig. 4B illustrating how the base plate comprises two film layers, “polyurethane or other suitable film 119” and “suitable material 121” of Fig. 4B) wherein the film layer (119/121) comprises a polyurethane film (“polyurethane or other suitable film 119” of Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film layer of Navarro et al. such that it comprises a polyurethane film as taught by Howell et al. Such a modification corresponds to a design which was already known in the art prior to the effective filing date of the claimed invention. Furthermore, .
Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Beran (US 2016/0367789).
Regarding claims 18 and 26, Navarro et al. discloses the catheter dressing of claim 1. Navarro et al. does not, however, disclose the catheter dressing comprising a conformable member coupled to the displaceable member and configured to conform around and stabilize the catheter when the displaceable member is in a closed state. Additionally, Navarro et al. does not disclose wherein the circumferential seal member is configured to be radial outwardly distendable when in a ready state and to be elastically radial inwardly retractable when in a sealing state.
In the same field of endeavor, Beran teaches a catheter dressing (“invention 10” of Fig. 1), comprising: a housing (“securement member 30” of Fig. 1) coupled to a base plate (“base pad 20” of Fig. 1), the housing (30) comprising: a body (“base 32” of Fig. 1-2), and a displaceable member (“locking device 36” of Fig. 1-2, see Fig. 1-2 illustrating how the displaceable member can be displaced); a circumferential seal member (“center pad 40” and “lock pad 45” of Fig. 1-2) configured to form a circumferential seal around a catheter (“catheter 100” of Fig. 2, see Fig. 2 illustrating how the circumferential seal member seals around the catheter). Beran further teaches the catheter dressing further comprising a conformable member (40/45, see Fig. 1-2 see [0042] indicating how, “The center pad 40 is preferably a foam pad with a plastisol sleeve” and how, “lock pad 45 is preferably a foam pad with a plastisol sleeve” and note how the catheter dressing, therefore, comprise a conformable member in the form of the structures which are comprised by the circumferential seal member) coupled to the displaceable member (see Fig. 1-2 illustrating how “lock pad 45” and “center pad 40” are coupled to the displaceable member via mutual connection to the housing) and configured to conform around and stabilize the catheter when the displaceable member (36) is in a closed state (see Fig. 2 illustrating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circumferential seal member such that it is made by the same material as the circumferential seal member taught by Beran. Such a modification would provide catheter dressing comprising a conformable member coupled to the displaceable member and configured to conform around and stabilize the catheter when the displaceable member is in a closed state. Furthermore, such a modification would provide wherein the circumferential seal member is configured to be radial outwardly distendable when in a ready state and to be elastically radial inwardly retractable when in a sealing state. Such a modification would be advantageous because it would create a tighter hold on the catheter (see [0043], lines 10-12 of Beran). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Beran (US 2016/0367789) and Gugliotta (US 2014/0155833).
Regarding claim 19, Navarro et al. in view of Beran teaches all of the limitations of claim 18. Neither Navarro et al. nor Beran teach, however, wherein the conformable member comprises an antimicrobial substance. 
In the same field of endeavor, Gugliotta teaches a catheter dressing (“system 10” of Fig. 1-4) comprising a conformable member (“inner sheet 18” and “outer sheet 20” of Fig. 1-4, see [0017], lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conformable member of Navarro et al. in view of Beran such that the conformable member comprises the antimicrobial substance as taught by Gugliotta. Such a modification would be advantageous because it would provide the conformable member with anti-bacterial and anti-inflammatory properties (see [0017], lines 7-11).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Rhodes et al. (US 4,896,465).
Regarding claim 25, Navarro et al. discloses the catheter dressing of claim 22. Navarro et al. does not, however, disclose the catheter dressing further comprising: a first securement strap coupled to the first seal member support; and a second securement strap coupled to the second seal member support; wherein the first securement strap and the second securement strap are configured to stabilize the catheter dressing to a patient.
In the same field of endeavor, Rhodes et al. teaches a catheter dressing (“retainer 40” of Fig. 2), comprising: a housing (“brackets 42 and 44” of Fig. 2), the housing (42/44) comprising: a body (“bracket 42” of Fig. 2), and a displaceable member (“bracket 44” of Fig. 2); a circumferential seal member (“sponges 52 and 54” of Fig. 2) configured to form a circumferential seal around a catheter (“tubing 56 and 57” of Fig. 2, see Fig. 2 illustrating how closing the displaceable member over the body comprises forming a seal around the catheter via inward retraction of portions of the circumferential seal member in order to form a circumferential seal around the catheter). Rhodes et al. further teaches the catheter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter dressing of Navarro et al. such that the dressing further comprises: a first securement strap coupled to the body; and a second securement strap coupled to the body; wherein the first securement strap and the second securement strap are configured to stabilize the catheter dressing to a patient. Since the first seal member support is coupled to the body via the displaceable member, such a modification provides wherein the first securement strap is coupled to the first seal member support. Similarly, since the second seal member support is coupled to the body of the catheter dressing, such a modification provides wherein the second securement strap is coupled to the second seal member support. Finally, such a modification would be advantageous because it provides a means for releasably securing the catheter dressing to a particular body part, i.e. a wrist, of a patient (see Col. 4, lines 47-50). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783